Citation Nr: 1400108	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-42 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from March 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee.

By way of background, a May 2004 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran did not appeal, and the rating decision became final.  In March 2007, the Veteran filed applications to reopen his claims, which were denied by way of a July 2007 rating decision on the basis that, among other things, there was no evidence of any treatment for bilateral hearing loss or tinnitus.  In January 2008, the Veteran submitted new evidence in support of his claims, including medical evidence of treatment for complaints of hearing loss and tinnitus.  A June 2008 rating decision reopened and denied the Veteran's claims (on the merits).  The Veteran appealed to the Board, and a February 2012 Board decision formally reopened the Veteran's claims and remanded them for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Veteran requested a Board hearing on his October 2009 Form 9 appeal.  Subsequently, however, in September 2010, the Veteran withdrew his request for a Board hearing in writing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran served on active duty in the Army from March 1963 to December 1965.  He claims that he has bilateral hearing loss and tinnitus due to noise exposure in service from loud equipment as a teletype interceptor operator, including teletypes, printers, typewriters, receivers, and fax machines.  See Form 21-526, March 2007.  He wrote in his appeal that he wore headsets to monitor receivers, and his operators room included 13 printers, 14 radio receivers, eight fax machines, and other equipment, including ones with bells.  He also reported to the February 2012 VA examiner that he was exposed to loud noise from dynamite/explosives/bomb situations, rifles, tanks, and pipes.

Pursuant to the Board's February 2012 remand, the Veteran was provided with a February 2012 VA examination relating to his claim.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not related to his active service because, among other things, his hearing was normal at separation, and because there was not a significant shift in thresholds between the time of enlistment and separation from service.  Post-service noise exposure was also noted.  With regard to the Veteran's claimed tinnitus, the VA examiner opined that it is most likely related to his hearing loss.

The Veteran's representative, in his December 2013 informal hearing presentation, noted that when the February 2012 VA examiner cited to the enlistment and separation pure tone thresholds, they were not converted by the examiner from ASA to ISO units.  Therefore, the Board finds that, regrettably, a remand is necessary to obtain a VA medical opinion to clarify, after having converted the Veteran's enlistment and separation pure tone thresholds from ASA to ISO units, whether the Veteran has bilateral hearing loss that had its onset in service or is otherwise related to service.

With regard to the Veteran's claim for service connection for tinnitus, because the February 2012 VA examiner opined that the Veteran's tinnitus is related to his hearing loss, the Board will defer decision on this claim pending the further development directed herein on the hearing loss claim.

Accordingly, the case is REMANDED for the following action:

1. Ask the same VA examiner who provided the February 2012 VA audiological examination to clarify, having converted the Veteran's pure tone thresholds at enlistment and separation from ASA to ISO (ANSI) units, whether the Veteran's bilateral hearing loss and tinnitus are more likely than not (a probability of greater than 50 percent), at least as likely as not (a probability of 50 percent or greater), or less likely than not (a probability of less than 50 percent) related to his active service.

Having converted from ASA units to ISO, pure tone thresholds at enlistment in March 1963 were as follows:
		

Hertz (decibels)

500
1000
2000
4000
RIGHT
20
15
20
10
LEFT
30
15
15
25

At separation in October 1965, having converted from ASA units to ISO, pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
4000
RIGHT
30
20
20
15
LEFT
30
20
20
15

If the same VA examiner who provided the February 2012 VA examination is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

2. Then, readjudicate the matter(s) on appeal.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

